                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Gregory Wayne Keefer,                 )         C/A No.: 1:18-92-SVH
                                          )
                         Plaintiff,       )
                                          )
         vs.                              )
                                          )                ORDER
    Andrew M.  Saul, 1                    )
    Commissioner of Social Security       )
    Administration,                       )
                                          )
                         Defendant.       )
                                          )

         This matter is before the court on Plaintiff’s motion for attorney’s fees.

[ECF No. 23]. The parties consented to the undersigned’s disposition of this

case [ECF No. 14], and on August 17, 2018, the matter was referred to the

undersigned by order of the Honorable Timothy M. Cain, United States

District Judge [ECF No. 15]. On August 5, 2019, the court reversed the

Commissioner’s decision that had denied Plaintiff’s claims for Disability

Insurance Benefits. [ECF No. 21]. Plaintiff then filed and documented a

request totaling $2,531.66 for fees pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412 (“the EAJA”). [ECF No. 23]. The Commissioner filed a

response in support of Plaintiff’s motion. [ECF No. 24]. Accordingly, the court

grants Plaintiff’s motion and directs the Commissioner to pay Plaintiff


1 Andrew M. Saul became the Commissioner of the Social Security
Administration on June 17, 2019. Pursuant to Fed. R. Civ. P. 25(d), Saul is
substituted for Nancy A. Berryhill.
$2,531.66. Such payment shall constitute a complete release from and bar to

any and all further claims that Plaintiff may have under the EAJA to fees,

costs, and expenses incurred in connection with disputing the Commissioner’s

decision. This award is without prejudice to the rights of Plaintiff’s counsel to

seek attorney fees under section 206(b) of the Social Security Act, 42 U.S.C. §

406(b), subject to the offset provisions of the EAJA.

      Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee to be made payable to Plaintiff and mailed to the

business address of Plaintiff’s counsel. 2

      IT IS SO ORDERED.




November 14, 2019                            Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




2 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.

                                         2
